UNITED STATES COURT OF APPEALS
                  FIFTH CIRCUIT

                  ____________

                  No. 97-40523
                  ____________


CAMEO BISHOP, Individually and by next friend
through   Roger   and   Ruth   Vestal;   KELLI
BOLLINGER, Individually and by next friend
through Forest and Jannette Bollinger; ANGELA
JEAN CULP, Individually and by next of friend
through Albert Ray and Teddy D Culp; CANDICE
CUNNINGHAM, Individually and by next of friend
through Charles V and Debra Cunningham; BRYAN
DOWDEN, Individually and by next of friend
through Chris and Dawn Dowden; JOSH HADDEN,
Individually and by next of friend through
Michael and Michelle Hadden; DAVID JACKSON,
II, Individually and by next of friend through
David Sr. and Debbie Jackson; JENNIFER
JACKSON, Individually and by next of friend
through David Sr and Debbie Jackson; ADAM P
JOHNSON, Individually and by next of friend
through Erik J Johnson; BEVERLY LUNDBLAD,
Individually and by next of friend through
Gary Lundblad; TONY MCCLUNG, Individually and
by next of friend through Thomas McClung;
BARBARA CASS, Individually and by next of
friend through Marvin A and Melanie Null;
KRISTOPHER L RICHARDSON, Individually and by
next of friend through Robert I and Judith C
Richardson; RUBY SALAZAR, Individually and by
next of friend through Daniel and Rose Salazar
and Margarito and Alicia Garza; MICHAEL SILVA,
Individually and by next of friend through
Gerardo and Fidela Silva; JENNIFER SILVA,
Individually and by next of friend through
Gerardo and Fidela Silva; KIRBY D BLACK, JR,
Individually and by next of friend through
Robert B and Renee Viera,


                     Plaintiffs - Appellants,

versus
          CORPUS CHRISTI INDEPENDENT SCHOOL DISTRICT,


                               Defendant - Appellee.



           Appeal from the United States District Court
                For the Southern District of Texas
                           (C-93-CV-260)


                           April 28, 1998

Before GARWOOD, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     After reading the submissions of the parties, hearing oral

argument, and reviewing pertinent portions of the record, we

conclude that the district court’s finding that the time records

were so ambiguous as to be unreliable is not clearly erroneous.

See Von Clark v. Butler, 916 F.2d 255, 258 (5th Cir. 1990).

“Absent a reliable record of the time expended on the prevailing

claim, it is within the discretion of the district court to

determine a reasonable number of hours that should have been

expended in pursuing the claim on which the party prevailed.”   Id.

at 259.   Moreover, “[w]e cannot overemphasize the concept that a

district court has broad discretion in determining the amount of a

fee award.”    Associated Builders & Contractors v. Orleans Parish



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                -2-
Sch. Bd., 919 F.2d 374, 379 (5th Cir. 1990).               Accordingly, we hold

that the district court did not abuse its discretion in determining

the number of hours that was reasonable and the appropriate hourly

rate.

      The parties also dispute whether the plaintiffs are entitled

to   costs   incurred      in   the   litigation.        The   magistrate   judge

recommended that plaintiffs be awarded $20,959.03 in costs, and the

Corpus Christi I.S.D. did not object to this recommendation.                      In

the district court, the plaintiffs then sought a total sum of

$24,739.03 in costs.        The district court, however, failed to apply

the clearly-erroneous standard to the magistrate judge’s finding on

costs, as it was required to do in the absence of an objection.

See FED. R. CIV. P. 72.           Instead, the district court stated that

“costs are awarded, subject to a proper bill of costs being filed.”

As   such,   we   vacate    and    remand     to   the   district   court   for   a

determination of costs in favor of the plaintiffs.

      The judgment of the district court awarding attorneys’ fees is

hereby AFFIRMED.      The district court’s award of costs is VACATED

and REMANDED for further limited proceedings consistent with this

opinion.




                                        -3-